COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Argelio R. Villarreal Saldana v. Victoria Llynn Villarreal

Appellate case number:   01-19-00424-CV

Trial court case number: 18-2100

Trial court:             428th District Court of Hays County

        The clerk’s record was filed June 27, 2019. The reporter’s record was originally
due on July 5, 2019. See TEX. R. APP. P. 35.1. On July 8, 2019, this Court ordered the
court reporter to file the record within 30 days of the date of the order. When the court
reporter failed to file the record as ordered, this court issued a second order on August 9,
2019 ordering the court reporter, Ruby Castilleja, or the substitute court reporter to file the
record within 30 days, and instructed the court reporter that if the record was not filed, the
court would order the trial court to conduct a hearing to determine the reason for failure to
file the record. The record has not been filed with the Court. The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See TEX. R.
APP. P. 35.3(c). Because the reporter’s record has not been filed timely as ordered, we
issue the following order.
       The judge of the 428th District Court is ordered to conduct a hearing at which the
court reporter, appellant’s counsel, and appellee’s counsel shall participate (a) to determine
the reason for failure to file the record; (b) to establish a date certain when the reporter’s
record will be filed, and (c) to make whatever additional findings and orders to ensure that
the appellate record is timely filed. The trial court shall forward to this court a
supplemental clerk’s record containing its relevant findings and orders. The hearing record
and supplemental clerk’s record shall be filed with the clerk of this court within 10 days
of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. If the court reporter files the record prior to the date set for
the hearing, the appeal will be reinstated and the trial court need not hold a hearing.
       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack________
                    Acting individually  Acting for the Court


Date: __October 22, 2019___